Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 9/8/2021. Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 11 that the claims do not recite a judicial exception in the form of a method of organizing human activity. Applicant asserts that the claims recite “a complex process for evaluating natural language text to generate subscriptions and provide efficient and secure notification systems across a variety of components” and that this is does not fall within any of the enumerated sub-groupings for certain methods of organizing human activity. Examiner respectfully disagrees. 
As noted by Applicant, “certain methods of organizing human activity” includes managing personal behavior, and relationships or interactions between people. Among the examples listed in MPEP 2106.04(a)(2)(II)(C) is Intellectual Ventures LLC v Capital One Bank (USA), in which the Federal Circuit held that “tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e. budgeting)” by storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a 
Applicant does not provide further argument as to why the claims do not fall within any of the enumerated subgroupings.

Applicant further argues that the claims integrate the judicial exception into a practical application on the grounds that “the claims enable subscribers to request data updates in a platform-agnostic manner, which improves the accessibility while retaining security and accuracy” and that “[t]his is a concrete use and application that improves over existing techniques and systems.” Examiner respectfully disagrees. Examiner notes that the only limitation in the claim referenced in Applicant’s assertion is the enabling of subscribers to request data updates. Applicant’s assertion of being platform-agnostic or improving accessibility while retaining security and accuracy only amount to generally asserted improvements without nexus to any particular additional element within the claims.

Applicant lastly argues that the claims amount to significantly more than the recited judicial exception, asserting that the claims recite “an additional element or combination of elements" which "adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field” based on the claims reciting “specific, Bascom in Step 2B. As explained in both Step 2A Prong 2 and Step 2B, the only additional elements within the claims are computing elements which are merely recited as tools for implementation of various functions within the abstract idea, such as the use of software for processing and storing data, and databases also used to store portions of the data.
The rejection of claims 1-20 under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive. Specifically, the presently applied references do not teach, when read in combination with all other recited limitations, “storing pulse data for a first person in a plurality of tables in a persistence layer of a processing pipeline, wherein the pulse data is being processed by the processing pipeline, and wherein the plurality of tables in the persistence layer comprise at least a general table and a table for patients with heart disease."
The corresponding rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a method, claims 8-14 are drawn to a computer program product comprising a non-transitory computer readable medium, and claims 15-20 are drawn to a system, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of 
receiving a request specifying to receive notifications for updates to data for a first group comprising a plurality of people, wherein the request comprises natural language text describing the plurality of people; 
translating the request based on a set of mappings to reflect a physical representation of the data, comprising: 
extracting concepts from the request; and 
identifying, based on the set of the mappings, physical entities in the data that correspond to the extracted concepts, comprising:
determining a tenant identifier for the request based on the extracted concepts;
determining a table identifier associated with a relevant table for the request based on mapping one or more of the extracted concepts to the relevant table; and
determining representations of non-smoker status in the relevant table;

storing pulse data for a first person in a plurality of tables, wherein the pulse data is being processed, and wherein the plurality of tables comprise at least a general table and a table for patients with heart disease;
upon determining that the processing of the pulse data is finished, storing the processed pulse data;
upon identifying an update to data for the first person of the plurality of people and upon further determining that the update to the data satisfies the filtering rules, generating a score for the update based at least on predefined weights for a plurality of update events; 
upon determining that the score for the update exceeds a predefined threshold, generating, based at least in part on one or more topics associated with the plurality of tables, a notification reflecting the update, wherein the notification includes a timestamp, the tenant identifier, and the table identifier; and 
storing the notification for access by a first client, wherein the notification comprises data describing a location of the updated data.

The above steps recite a process of managing personal behavior or relationships or interactions between people, and therefore recite a method of organizing human activity. Specifically, the steps set out a process of providing notifications of updates to information for an individual out of a plurality of individuals in response to a request. Receiving a request for updates to information about physical things, mapping the request to the physical things represented by the data, processing pulse data and storing it during and after processing, and then 

Independent claims 8 and 15 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1, 8, and 15 additionally recite 1) a multi-tenant data store which stores the data for the first group comprising a plurality of people and the pulse data, 2) a processing pipeline which processes the pulse data and having a persistence layer which stores the pulse data and the general table and table for heart disease, 3) a streaming platform, and 4) a client application, where the multi-tenant data store is, the streaming platform is recited as storing the notification, and the client application is recited as having access to the stored notification.
Claims 1, 8, and 15 additionally recite one or more natural language processing techniques as performing the function of extracting concepts from the request.
Claim 8 additionally recites a non-transitory computer readable storage medium and a processor, where the non-transitory computer readable storage medium is recited as storing computer readable program code and the processor is recited as executing the code to perform functions of the abstract idea.
Claim 15 similarly additionally recites a memory and a processor, where the memory is recited as storing instructions and the processor is recited as executing the instructions to perform functions of the abstract idea.

Paragraph 14 of the specification as originally filed describes the multi-tenant data store as encompassing any number and type of data stores such as relational databases, data reservoir, and cloud storage cluster which store data related to a plurality of people. 
Paragraph 18 describes the streaming platform as one or more web servers which receive notifications and provide access to the notifications by client applications. Paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices, and is given its broadest reasonable interpretation as software. Paragraph 101 similarly describes the processor and memory broadly as part of a computer system having processing devices and memory storing executable instructions which communicates over a network. 
Each of the above elements is therefore given its broadest reasonable construction as a generic computer component which implements respective general computer functions such as storing data, receiving data, and processing information. 

Paragraph 20 describes functions of the processing pipeline such as processing data for update, addition, or removal to data in a datastore and the persistence layer as storing a plurality of tables containing data being processed, but does not provide a description of hardware. Paragraph 104 states that “the memory 606 contains the…processing pipeline 110, and the data persistence server 120…”. The only provided description of the memory 606 is in paragraphs 101 and 102, which state that the memory is part of a general computer, and that the memory 

Paragraph 28 provides the only description of a natural language processing technique, and only broadly describes that a server “applies one or more natural language processing algorithms to a text-based request to extract concepts from the request…”. No further description of the natural language processing algorithm is provide beyond the general use of one or more natural language processing algorithms to extract concepts from the text.

These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions, such as the use of a database to store data, a processor to perform data processing and access, and the use of a computer to extract information from received text data. With particular respect to the processing pipeline and persistence layer, the general use of software to process and store data prior to storing the results in a database still only amounts to instructions to implement these functions using generic computer elements as tools.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 8, and 15 only recite the multi-tenant data store, processing pipeline and persistence layer, streaming platform, one or more natural language processing techniques, client application, non-transitory computer readable storage medium, and processor as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2, 9, and 16 recite wherein the request is received from a client, wherein the data describing the location of the updated data comprises: (i) a tenant identifier associated with the client, (ii) a database table storing the updated data, and (iii) a key value associated with the first person in the database table. These limitations fall within the scope of the abstract as set out above. 

These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions.

Claims 3, 10, and 17 recite receiving, from the client, a query targeting the data store based on the data describing the location of the updated data; processing the received query; and returning a result set to the client as responsive to the query. These limitations fall within the scope of the abstract as set out above.
Claims 3, 10, and 17 further recite a query server, the client application, and the data store, where the query server is recited as receiving a request from the client application, the client application is recited as submitting the query and receiving a result, and the data store is recited as being queried.
Paragraphs 19, 24, and 25 describe the query server generally in terms of its function of receiving queries from a client application and executing them. Paragraph 14 of the specification as originally filed describes the data store as encompassing any number and type of data stores 
These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions.

Claims 4, 11, and 18 recite wherein the notification is associated with a first topic, of a plurality of topics managed, wherein stores the notifications for consumption by the client, wherein the notification and the updated data are secured based on a security key provided in the request. These limitations fall within the scope of the abstract as set out above.
Claims 4, 11, and 18 additionally recite the streaming platform as managing a plurality of topics and storing notifications, and the client application being able to consume the topics. As addressed above with respect to claims 1, 8, and 15, paragraph 18 describes the streaming platform as one or more web servers which receive notifications and provide access to the notifications by client applications, and paragraphs 13, 15, and 16 further describe topics as descriptions of information categories or subjects. Paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices, and is given its broadest reasonable interpretation as software.
These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions.

Claims 5, 12, and 19 recite determining that the update to the data has been generated; and determining that the first topic is associated with updates to the updated data. These limitations fall within the scope of the abstract as set out above.
Claims 5, 12, and 19 additionally recite a processing pipeline as performing the function of generating the update to the data. As addressed above with respect to claims 1, 8, and 15, the processing pipeline is only disclosed as software stored on a generic computer memory which is used to implement processing functions, and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 6, 13, and 20 recite receiving an indication from the client to access the notification; authenticating the client based on the security key; and transmitting the notification to the client. These limitations fall within the scope of the abstract as set out above.
Claims 6, 13, and 20 additionally recite the streaming platform as receiving an indication from the client application to access the notification, the client application as being authenticated, and a websocket server as used to transmit the notification.
As addressed above, paragraph 18 describes the streaming platform as one or more web servers which receive notifications and provide access to the notifications by client applications, and paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices. Paragraph 18 further describes the websocket server as part of the web servers and as generally performing the function of allowing the client applications to send messages and receive notifications. 


Claims 7 and 14 recite determining that a second topic is associated with updates to the updated data; generating a second notification reflecting the update to the updated data for the second topic; and storing the second notification in the second topic. These limitations fall within the scope of the abstract as set out above.
Claims 7 and 14 additionally recite the streaming platform as storing the second notification. As addressed above, paragraph 18 describes the streaming platform as one or more web servers which receive notifications and provide access to the notifications by client applications.
The recitation of the streaming platform is not sufficient to integrate the abstract idea into a practical application because it only amounts to instructions to implement a respective function, i.e. storing the second notification of the abstract idea, using a general computer element as a tool to perform that function.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds 

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The previous rejection of claims 1-20 under 35 USC 112(a) is withdrawn based on arguments presented in the telephonic interview held 9/8/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626